DETAILED ACTION
The following is a first action on the merits of application serial no. 16/627257 filed 12/27/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 12/9/20, 12/16/21 and 8/7/22 has been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the implied phrase “In one embodiment,” on line 1 should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 11 and 16 are objected to because of the following informalities:  the phrase for the abbreviation “ADV” should be introduced in claims 11 and 16 as it was introduced in the preamble in claim 1, (“autonomous driving vehicle”).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al 20180086351 in view of Kelly et al, Rough Terrain Autonomous Mobility publication (both IDS cited art). As to claim 1, Zhu discloses a method for driving of an autonomous driving vehicle (ADV), comprising: capturing first data ([0019], issuing command) that includes a control command output by an autonomous vehicle controller (111) of the ADV and timing of outputting the control command (measured response time/delay), wherein the control command was generated using an autonomous driving algorithm (predetermined/weighted algorithm); capturing second data ([0019], response to command) that includes the control command being implemented at a control unit (any of 201-203) of the ADV and timing of the implementation (measured response time/delay), the control command being implemented to affect movement of the ADV; and determining a latency model (304) based on comparing at least timing of the first data with the second data ([0048]-[0053]), the latency model defining time delay between the first data and the second data.  However, Zhu doesn’t disclose wherein the latency model is utilized to simulate the autonomous driving algorithm in a virtual driving environment.
Kelly discloses a method for simulating driving of an autonomous driving vehicle (ADV) (page 165, column 1, paragraph 2), and shows that it is well known in the art to provide a latency model (page 191, column 2, real time latency modeling) based on comparing at least timing of a first data (all input) with the second data (all output), the latency model defining time delay (all input and output is time stamped) between the first data and the second data, wherein the latency model is utilized to simulate the autonomous driving algorithm in a virtual driving environment (page 165, column 1, paragraph 2 describes that the results of the planning (which would include the latency model) include simulation that demonstrates that 97% of C space (virtual space) is kinematically and dynamically in-feasible for typical vehicle situations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the system in Zhu with a simulating virtual system for the latency model in view of Kelly to prevent underestimation of driving parameters during vehicle operation which reduces vehicle errors, i.e. collisions.

As to claim 3, Zhu in view of Kelly discloses wherein generating the virtual driving environment includes generating a virtual control command to simulate movement of a virtual ADV (page 168, column 1, Intelligent Predictive Control in Kelly); and applying the latency model to the virtual control command to affect a virtual latency in the simulated movement of the virtual ADV (page 168, column 2, bullet 4; control is concerned with latencies and time lags and precise timing events which would be based on latency model described on page 191, column 2; Real Time Latency Modeling in Kelly).

As to claim 4, Zhu discloses wherein the latency model includes one or more of the following: a curve, an equation, an equation that defines a curve, one or more coefficients ([0053]), an impulse response, or a transfer function that, when applied to the first data, results in an approximation of the second data.

As to claim 5, Zhu discloses wherein the control command is a steering command (via 201).

As to claim 6, Zhu discloses wherein the control command is a brake command (via 203).

As to claim 7, Zhu discloses wherein the control command is a throttle command (via 202).

As to claim 8, Zhu discloses wherein the control unit is a steering unit, a brake unit, a throttle unit (Figure 2), or a motor controller.

As to claim 9, Zhu discloses wherein capturing the second data having the control command being implemented at the control unit includes sensing an action of the control unit (actions as performed via 201-203).

As to claim 10, Zhu et al discloses wherein capturing the second data having the control command being implemented at the control unit includes recording data ([0055]) on a communication bus ([0052]) of the ADV that facilitates communication to the control unit.

As to claim 11, Zhu et al discloses data processing system, comprising: one or more processors ([0033]); and memory coupled to the one or more processors to store instructions, which when executed by the one or more processors, cause the one or more processors to perform operations ([0033]) comprising: (see references pertaining to Zhu used in claim 1) capturing first data that includes a control command output by an autonomous vehicle controller of the ADV and timing of outputting the control command, wherein the control command was generated using an autonomous driving algorithm; capturing second data that includes the control command being implemented at a control unit of the ADV and timing of the
implementation, the control command being implemented to affect movement of the ADV; and determining a latency model based on comparing at least timing of the first data with the second data, the latency model defining time delay between the first data and the second data. However, Zhu doesn’t disclose wherein the latency model is utilized to simulate the autonomous driving algorithm in a virtual driving environment.
Kelly discloses a method for simulating driving of an autonomous driving vehicle (ADV) (page 165, column 1, paragraph 2), and shows that it is well known in the art to provide a latency model (page 191, column 2, real time latency modeling) based on comparing at least timing of a first data (all input) with the second data (all output), the latency model defining time delay (all input and output is time stamped) between the first data and the second data, wherein the latency model is utilized to simulate the autonomous driving algorithm in a virtual driving environment (page 165, column 1, paragraph 2 describes that the results of the planning (which would include the latency model) include simulation that demonstrates that 97% of C space (virtual space) is kinematically and dynamically in-feasible for typical vehicle situations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the system in Zhu with a simulating virtual system for the latency model in view of Kelly to prevent underestimation of driving parameters during vehicle operation which reduces vehicle errors, i.e. collisions.

As to claim 13, Zhu in view of Kelly discloses wherein generating the virtual driving environment includes generating a virtual control command to simulate movement of a virtual ADV (page 168, column 1, Intelligent Predictive Control in Kelly); and applying the latency model to the virtual control command to affect a virtual latency in the simulated movement of the virtual ADV (page 168, column 2, bullet 4; control is concerned with latencies and time lags and precise timing events which would be based on latency model described on page 191, column 2; Real Time Latency Modeling in Kelly).

As to claim 14, Zhu discloses wherein the latency model includes one or more of the following: a curve, an equation, an equation that defines a curve, one or more coefficients ([0053]), an impulse response, or a transfer function that, when applied to the first data, results in an approximation of the second data.

As to claim 15, Zhu discloses wherein capturing the second data having the control command being implemented at the control unit includes recording data ([0055]) on a communication bus ([0052]) of the ADV that facilitates communication to the control unit.

As to claim 16, Zhu et al discloses a non-transitory machine-readable medium having instructions stored therein ([0076], last line), which when executed by a processor, cause the processor to perform operations comprising (see references pertaining to Zhu used in claim 1): capturing first data that includes a control command output by an autonomous vehicle controller of the ADV and timing of outputting the control command, wherein the control command was generated using an autonomous driving algorithm; capturing second data that includes the control command being implemented at a control unit of the ADV and timing of the implementation, the control command being implemented to affect movement of the ADV; and determining a latency model based on comparing at least timing of the first data with the second data, the latency model defining time delay between the first data and the second data. However, Zhu doesn’t disclose wherein the latency model is utilized to simulate the autonomous driving algorithm in a virtual driving environment.
Kelly discloses a method for simulating driving of an autonomous driving vehicle (ADV) (page 165, column 1, paragraph 2), and shows that it is well known in the art to provide a latency model (page 191, column 2, real time latency modeling) based on comparing at least timing of a first data (all input) with the second data (all output), the latency model defining time delay (all input and output is time stamped) between the first data and the second data, wherein the latency model is utilized to simulate the autonomous driving algorithm in a virtual driving environment (page 165, column 1, paragraph 2 describes that the results of the planning (which would include the latency model) include simulation that demonstrates that 97% of C space (virtual space) is kinematically and dynamically in-feasible for typical vehicle situations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the system in Zhu with a simulating virtual system for the latency model in view of Kelly to prevent underestimation of driving parameters during vehicle operation which reduces vehicle errors, i.e. collisions.

As to claim 18, Zhu in view of Kelly discloses wherein generating the virtual driving environment includes generating a virtual control command to simulate movement of a virtual ADV (page 168, column 1, Intelligent Predictive Control in Kelly);  and applying the latency model to the virtual control command to affect a virtual latency in the simulated movement of the virtual ADV  (page 168, column 2, bullet 4; control is concerned with latencies and time lags and precise timing events which would be based on latency model described on page 191, column 2; Real Time Latency Modeling in Kelly).

As to claim 19, Zhu discloses wherein the latency model includes one or more of the following: a curve, an equation, an equation that defines a curve, one or more coefficients ([0053]), an impulse response, or a transfer function that, when applied to the first data, results in an approximation of the second data.

As to claim 20, Zhu discloses wherein capturing the second data having the control command being implemented at the control unit includes recording data ([0055]) on a communication bus ([0052]) of the ADV that facilitates communication to the control unit.

Claim(s) 2, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al in view of Kelly as applied to claims 1, 11 and 16 above, and further in view of Tan et al, Sim to Real publication (IDS cited art). Zhu in view of Kelly discloses wherein the latency model defines time lag between the first data and second data, but doesn’t disclose defining an amplitude difference between the first data and the second data.
Tan et al shows that it is well known in the art to consider amplitude differences between first data and second data controllers pertaining to latency control in vehicles (page 5, b) Latency, describes that PWM spike signals can be different between a microcontroller and a sensor (TX2) for determining time delay).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the system in Zhu in view of Kelly with an amplitude difference between the first and second captured data further in view of Tan to increase instantaneous feedback control to prevent instability during data processing control of vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-The prior art cited in the corresponding EP 3861439 and CN (filed in IDS) office actions has been considered pertinent to applicant’s disclosure as written and cited in the office actions.
-WO2018211488 shows that it is well known in the art to provide a latency control ([0063]) between multiple data commands in a vehicle communication system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        August 27, 2022